                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                                Statesville DIVISION
                           DOCKET NO. 5:18-cv-00152-FDW


 Crystal B. Johnson,                         )
                                             )
                 Plaintiff,                  )
                                             )
          vs.                                )                       ORDER
                                             )
 Andrew Saul,                                )
                                             )
                Defendant.                   )


       THIS MATTER is before the Court on Plaintiff’s Motion for Attorney’s Fees Under the

Equal Access to Justice Act (“EAJA”). (Doc. No. 18). Defendant filed a response in opposition

arguing the number of hours expended by Plaintiff’s counsel was excessive. (Doc. No. 19).

Plaintiff subsequently filed her reply. (Doc. No. 20). Having carefully considered the motions, the

record, and applicable authority, the Court GRANTS IN PART and DENIES IN PART Plaintiff’s

Motion.

       I.       BACKGROUND

       On March 19, 2020, this Court reversed the Commissioner’s decision regarding Plaintiff’s

application for Supplemental Social Security Income and Disability Insurance Benefits. (Doc. No.

15). The Court concluded the ALJ committed reversible error when she failed to recognize the

apparent conflict between Plaintiff’s RFC and the job descriptions found within the DOT. Id. at p.

15. The Court remanded for further proceedings, and Plaintiff filed the instant motion on June 17,

2020. (Doc. No. 18).

       II.      STANDARD OF REVIEW

       Granting a motion for attorney's fees and costs to the “prevailing party” under the EAJA is

proper “unless the court finds that the position of the United States was substantially justified or




            Case 5:18-cv-00152-FDW Document 21 Filed 10/14/20 Page 1 of 5
that special circumstances make an award unjust.” 28 U.S.C. § 2412(d)(1)(A). The EAJA provides

for a “reasonable” award of attorney’s fees. 28 U.S.C. § 2412(d)(2)(A) (2018). In determining

whether such award is reasonable,

       [t]he most useful starting point . . . is the number of hours reasonably expended on
       the litigation multiplied by a reasonable hourly rate. This calculation provides an
       objective basis on which to make an initial estimate of the value of a lawyer's
       services. The party seeking an award of fees should submit evidence supporting the
       hours worked and rates claimed. Where the documentation of hours is inadequate,
       the district court may reduce the award accordingly. The district court should also
       exclude from this initial fee calculation hours that were not “reasonably expended.”
       Cases may be overstaffed, and the skill and experience of lawyers vary widely.
       Counsel for the prevailing party should make a good faith effort to exclude from a
       fee request hours that are excessive, redundant, or otherwise unnecessary, just as a
       lawyer in private practice ethically is obligated to exclude such hours from his fee
       submission.... Hours that are not properly billed to one's client also are not properly
       billed to one's adversary pursuant to statutory authority.

Hensley v. Echerhart, 461 U.S. 424, 433-34, 103 S.Ct. 1933, 76 L.Ed. 2d 40 (1983) (quotation and

citation omitted) (emphasis in original). Notably, the party seeking the attorney fee award bears

the burden of establishing reasonableness. Hyatt v. Barnhart, 315 F.3d 239, 253 (4th Cir. 2002).

       In evaluating whether a requested award is reasonable, district courts enjoy substantial

discretion. Id. at 254. Courts will typically consider the following factors in determining

reasonableness: “(1) the extent of a plaintiff’s success; (2) the novelty and complexity of the issues

presented; (3) the experience and skill of the attorney; and (4) the typical range of compensated

hours in a particular field.” Rogers v. Astrue, 2015 WL 9239000, at *2 (W.D.N.C. Dec. 17, 2015).

       III.    DISCUSSION

       Plaintiff seeks a total award of $8,992.88 for 44.31 hours worked. (Doc. No. 18, p. 5).

Plaintiff calculated hourly rates of $202.08, $202.66, and $205.16 based on the Consumer Price

Index and the cost of living. Id. at 4. Defendant concedes Plaintiff is the prevailing party but argues

the number of hours for which Plaintiff requests attorney’s fees is excessive and should be reduced.



                                                  2

         Case 5:18-cv-00152-FDW Document 21 Filed 10/14/20 Page 2 of 5
(Doc. No. 19, p. 1). Defendants argue the hours worked by Plaintiff’s counsel is excessive for four

reasons: (1) the issues were neither complex nor novel; (2) the length of the administrative record

was only 580 pages; (3) Plaintiff’s counsel is highly skilled in this area; and, (4) the requested

hours worked is outside the range of typical hours compensated in Social Security cases. Id. at p.

4. Defendant also requests and hourly rate of $202.95 but offers no argument to justify this

requested hourly rate. See id. at p. 1. Accordingly, this Court will use the hourly rates requested

by Plaintiff and award any fees based on an averagr hourly rate of $203.30.

         The Court finds Plaintiff has not met her burden in establishing the reasonableness of the

requested fee award.1 The requested award represents 44.31 hours work billed, and the Court

agrees with Defendant that this is outside the typical range of hours compensated for Social

Security cases in this circuit. See, e.g., Lewis v. Saul, 2020 WL 3259395, at *3-*4 (D.S.C. June

16, 2020) (reducing hours worked from 46 to 35); Gibson v. Colvin, 2015 WL 728251, at *2

(E.D.N.C. Feb. 19, 2015) (finding 46.3 hours compensable where administrative record exceeded

1,000 pages); Brandon v. Colvin, 2015 WL 728225, at *2 (E.D.N.C. Feb. 19, 2015) (finding 23.5

hours compensable); Harlan v. Colvin,. 2014 WL 1632931, at *2-3 (W.D.N.C. Apr. 23,

2014) (finding 32 hours compensable); Gibby v. Astrue, 2012 WL 3155624, at *5 (W.D.N.C. Aug.

2, 2012) (recognizing 20 to 40 hour convention); Dixon v. Astrue, 2008 WL 360989, at *4

(E.D.N.C. Feb. 8, 2008) (finding 25.23 hours of attorney time compensable). Notably, one of the

highest fee awards in this circuit was based on 46.3 hours of compensable work—only 2 hours

more than requested here—when the administrative record exceeded 1,000 pages. Gibson, 2015




1
 In her reply Plaintiff repeatedly argues Defendant has not provided any affidavits supporting his position. (See
generally Doc. No. 20). The Court notes that Defendant has no burden to establish the requested award is
unreasonable, but that Plaintiff bears the burden of establishing reasonableness.

                                                          3

           Case 5:18-cv-00152-FDW Document 21 Filed 10/14/20 Page 3 of 5
WL 728251, at *2. In contrast, the administrative record here was only 508 pages. (Doc. No. 8-1).

This fact alone calls into question the reasonableness of the hours worked by Plaintiff’s counsel.

         Plaintiff fares no better after a close review of counsel’s time sheet. The time entries are

replete with block billing and a lack of detail such that it is difficult for this Court to evaluate the

reasonableness of the requested award. (Doc. No. 18-2). For example, on January, 22, 2019,

counsel billed 6.5 hours for work described as “review ALJ decision, transcript of hearing, [m]erit

memo, [b]egin draft of brief and writing multiple sections of brief; begin file review and medical

index.” Id. at p. 1. This time entry is a classic example of block billing, and Plaintiff is simply

incorrect in arguing that her attorneys did not engage in block billing. (Doc. No. 20, p. 8); see also

McAfee v. Boczar, 738 F.3d 81, 90 (4th Cir. 2013) (describing block billing as “lumping tasks

together in time entries rather than making such entries task-by-task). Given the lack of detail in

the time records, counsel’s extensive experience in litigating Social Security appeals,2 and the

typical range of compensable hours in Social Security cases, this Court finds Plaintiff’s requested

fee award unreasonable. However, the Court acknowledges the time, effort, and skill it took for

counsel to obtain a favorable judgment for Plaintiff.

         IV.      CONCLUSION

         Accordingly, the Court hereby GRANTS IN PART and DENIES IN PART Plaintiff’s

Motion for Attorney’s Fees. In the exercise of its discretion, the Court reduces Plaintiff’s requested

award by 17 hours and awards a total of 27.31 hours of work compensated at an average hourly

rate of $203.30, totaling $5,552.12.




2
  Defendant notes Plaintiff’s counsel has 33 years of experience in this field, a fact which Plaintiff does not address
in her reply brief. (Compare Doc. No. 19, p. 6 with Doc No. 20).

                                                           4

           Case 5:18-cv-00152-FDW Document 21 Filed 10/14/20 Page 4 of 5
IT IS SO ORDERED.

                                      Signed: October 14, 2020




                                  5

    Case 5:18-cv-00152-FDW Document 21 Filed 10/14/20 Page 5 of 5
